        Case 1:21-cv-00034-DMT-CRH Document 17 Filed 03/10/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

 Continental Resources, Inc.,

                                        Plaintiff,

 vs.                                                                      Case No. 1:21-cv-00034

 Scott de la Vega, in his official capacity as
 Acting Secretary of the United States
 Department of the Interior, and The United
 States Department of the Interior,

                                     Defendants.


                         ORDER ADOPTING NOTICE TO DISMISS


[¶ 1]       THIS MATTER comes before the Court on a Notice of Voluntary Dismissal filed by

the Plaintiff on March 9, 2021. Doc. No. 16.

[¶ 2]       Plaintiff seeks to dismiss this case without prejudice pursuant to Rule 41(a)(1)(A)(i) of

the Federal Rules of Civil Procedure. Pursuant to Rule 41(a)(1)(A)(i), the plaintiff may dismiss an

action without a Court order by filing a notice of dismissal before the opposing party serves either

an answer or motion for summary judgment. No answer or motion for summary judgment has been

filed in this case.

[¶ 3]       Upon consideration, the Court ADOPTS the Notice in its entirety. It is therefore

ordered this action is DISMISSED without prejudice.

[¶ 4]       IT IS SO ORDERED.

            DATED March 10, 2021.


                                                      Daniel M. Traynor, District Judge
                                                      United States District Court
